Exhibit 10.9
LIBERTY PROPERTY TRUST —
MANAGEMENT SEVERANCE PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
section 1
  Purpose     A-1    
section 2
  Definitions     A-1    
2.1
  “Applicable Multiplier”     A-1    
2.2
  “Board of Trustees”     A-1    
2.3
  A “Change of Control”     A-1    
2.4
  “Claimant”     2    
2.5
  “Common Shares”     2    
2.6
  “Company”     2    
2.7
  “Compensation Committee”     2    
2.8
  “Effective Date”     2    
2.9
  “Disability”     3    
2.10
  “Employee”     3    
2.11
  “Eligible Bonus”     3    
2.12
  “Extended Leave of Absence”     3    
2.13
  “Good Reason”     3    
2.14
  “Liberty Property Limited Partnership”     3    
2.15
  “Liberty Property Trust”     3    
2.16
  “Notice of Termination”     3    
2.17
  “Paid Time Off”     3    
2.18
  “Pay”     3    
2.19
  “Plan”     4    
2.20
  “Severance Pay”     4    
2.21
  “Subsidiary”     4    
2.22
  “Termination Date”     4    
2.23
  “Willful Misconduct”     4    
2.24
  “Year of Pay”     4    
section 3
  Eligibility     4    
3.1
  Eligible Employees     4    
3.2
  Disability or Extended Leave of Absence     4    
3.3
  Willful Misconduct     5    
3.4
  Good Reason     5  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
3.5
  Termination of Employment     6    
3.6
  Disqualification     6    
section 4
  Severance Benefit Amount     7    
4.1
  Severance Pay     7    
4.2
  Increases to Severance Pay     8    
4.3
  Unemployment Compensation     8    
4.4
  Sickness; Disability     8    
4.5
  Reduction of Severance Pay     8    
4.6
  Section 280G(b) of Code     9    
(a)
  8           
(c)
  9           
4.7
  Further Actions     10    
section 5
  Distribution of Benefits     10    
5.1
  Payment     10    
5.2
  Deceased Employees     10    
section 6
  Plan Administration     10    
6.1
  Compensation Committee     11    
6.2
  Determinations Conclusive     11    
6.3
  Disputes     11    
6.4
  Payment of Fees     11    
section 7
  Plan Modification or Termination     12    
7.1
  Automatic Termination     12    
7.2
  Modifications and Amendments     12    
7.3
  Determination of Claims     12    
section 8
  General Provisions     13    
8.1
  No Right to Employment     13    
8.2
  Vacancies on Compensation Committee     13    
8.3
  Assignments     13    
8.4
  Plan Unfunded     13    
8.5
  No Set Off; No Mitigation     13    
8.6
  Governing Law     14  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
8.7
  Welfare Plan     14  

 



--------------------------------------------------------------------------------



 



SECTION 1
PURPOSE
     The Company considers it essential to its best interests to foster the
optimum performance of its management employees. The Company recognizes the
possibility that a Change in Control of the Company or one or more Subsidiaries
may occur, or that the Company may engage in certain other transactions which
may affect its management employees, and that such possibility, and the
uncertainty and questions which it may raise, may result in the distraction of
management to the detriment of the Company.
     In order to encourage management employees to maintain their continued
attention and dedication to their duties and responsibilities, the Company has
adopted this Management Severance Plan.
SECTION 2
DEFINITIONS
     As hereinafter used:
     2.1 “Applicable Multiplier” with respect to each Employee, which shall be
either 1.99 or 2.99, shall be set forth opposite the name of such Employee on
Exhibit “A.”
     2.2 “Board of Trustees” means the Board of Trustees of Liberty Property
Trust.
     2.3 A “Change of Control” shall be deemed to have occurred upon the
earliest to occur of the following events:
               (a) the date on which the shareholders of the Company (or the
Board of Trustees, if shareholder action is not required) approve a plan or
other arrangement pursuant to which the Company will be dissolved or liquidated,
or
               (b) the date on which the transactions contemplated by a
definitive agreement to sell or otherwise dispose of substantially all of the
assets of the Company are consummated, other than a transaction in which the
holders of the Common Shares immediately prior to the transaction will have at
least fifty percent (50%) of the voting power of the acquiring entity’s voting
securities immediately after such transaction (without regard to such holders’
ownership of such acquiring entity’s voting securities immediately before or
contemporaneously with such transaction), which voting securities are to be held
by such holders immediately following such transaction in substantially the same
proportion among themselves as such holders’ ownership of the Common Shares
immediately before such transaction, or
               (c) the first date on which (i) the transactions contemplated by
a definitive agreement to merge or consolidate the Company with or into the
other constituent entity, or to merge such other entity with or into the
Company, have been

A-1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
consummated, other than, in any such case, a merger or consolidation of the
Company in which the holders of the Common Shares immediately prior to the
merger or consolidation will have at least fifty percent (50%) of the voting
power of the surviving entity’s voting securities immediately after such merger
or consolidation (without regard to such holders’ ownership of such acquiring
entity’s voting securities immediately before or contemporaneously with such
merger or consolidation), which voting securities are to be held by such holders
immediately following such merger or consolidation in substantially the same
proportion among themselves as such holders’ ownership of the Common Shares
immediately before such merger or consolidation, and (ii) members of the Board
of Trustees prior to the consummation of such merger or consolidation cease to
constitute a majority of the Board of Trustees, or
               (d) the date on which any entity, person or group, within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended (other than the Company or any Subsidiary or any employee
benefit plan sponsored or maintained by the Company or any Subsidiary), shall
have become the beneficial owner of, or shall have obtained voting control over,
more than twenty percent (20%) of the outstanding Common Shares (without regard
to any contractual or other restriction on the conversion or other exchange of
securities into or for Common Shares), or
               (e) the first day after the date on which the Plan is effective
when a majority of the members of the Board of Trustees shall have been members
of the Board of Trustees for less than two (2) years, unless the nomination for
election of each new trustee who was not a trustee at the beginning of such two
(2)-year period was approved by a vote of at least two-thirds of the trustees
then still in office who were trustees at the beginning of such period.
     2.4 “Claimant” has the meaning set forth in Section 6.3.
     2.5 “Common Shares” means the Common Shares of Beneficial Interest, $0.001
par value, of the Company and any other securities evidencing the common equity
beneficial interest in the Company.
     2.6 “Company” means Liberty Property Trust and/or Liberty Property Limited
Partnership, and any successor in interest thereto.
     2.7 “Compensation Committee” means the current compensation committee of
the Board of Trustees, and/or any other individuals appointed to such committee
or substituted for the individuals named above by the Board of Trustees prior to
any Change of Control. All members of the Compensation Committee must be members
of such committee prior to the time a Change of Control occurs.
     2.8 “Effective Date” of the Plan is December 13, 2001.

2



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
     2.9 “Disability” has the meaning set forth in Section 3.2.
     2.10 “Employee” means a person:
               (a) whose name is listed in Exhibit “A” hereto, as such Exhibit
may be amended or supplemented by the Compensation Committee from time to time,
or who has been designated in writing by the Compensation Committee to
participate in the Plan (even if such person’s name is not listed in Exhibit “A”
hereto); and
               (b) who is employed by the Company at the time of a change of a
Change of Control. The term “Employee” specifically excludes any person (a) who
is receiving severance pay at the time of the Change in Control; or (b) who
signed an agreement pursuant to which his or her employment will terminate in
the future on a date certain; or (c) is party to an agreement which excludes him
or her from participation in the Plan.
     2.11 “Eligible Bonus” means the largest annual incentive bonus earned by an
eligible Employee over the five (5)-year period preceding a Change of Control,
excluding all commissions and all bonuses awarded by the Company other than on
an annual basis (such as one-time grants of restricted stock).
     2.12 “Extended Leave of Absence” has the meaning set forth in Section 3.2.
     2.13 “Good Reason” has the meaning set forth in Section 3.4.
     2.14 “Liberty Property Limited Partnership” means Liberty Property Limited
Partnership, a Pennsylvania limited partnership.
     2.15 “Liberty Property Trust” means Liberty Property Trust, a Maryland real
estate investment trust.
     2.16 “Notice of Termination” has the meaning set forth in Section 3.5.
     2.17 “Paid Time Off” means time when, in accordance with the regular
payroll practices and procedures applicable immediately preceding the Change of
Control, the Employee is entitled to receive remuneration without reporting for
work.
     2.18 “Pay” means the base salary of an eligible Employee at his or her
stated weekly, monthly or annual rate as of the Employee’s Termination Date, or,
if a higher amount, as of the date of the Change of Control. “Pay” does not
include overtime pay, bonuses of any kind, commissions, incentive pay or any
other remuneration. A “Year of Pay” shall be calculated in accordance with the
regular payroll practices and procedures applicable immediately preceding the
Change of Control.

3



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
     2.19 “Plan” means this Management Severance Plan as set forth herein, and
as may be amended from time to time.
     2.20 “Severance Pay” is a payment made to an eligible Employee pursuant to
Section 3.1. All Severance Pay due to an eligible Employee must be paid to the
eligible Employee within two (2) years after the date that the first Severance
Pay payment is made to such Employee.
     2.21 “Subsidiary” means Liberty Property Limited Partnership and each other
subsidiary of Liberty Property Trust.
     2.22 “Termination Date” means the date upon which the Employee’s employment
ceases with the Company or any Subsidiary, as the case may be.
     2.23 “Willful Misconduct” has the meaning set forth in Section 3.3.
     2.24 “Year of Pay” has the meaning set forth in Section 2.17.
SECTION 3
ELIGIBILITY
     3.1 Eligible Employees. An Employee shall be eligible to receive Severance
Pay if and only if all of the following conditions are met (and the Employee is
not disqualified from eligibility pursuant to Section 3.2):
               (a) The Employee is an Employee of the Company or any Subsidiary
after the Effective Date of the Plan;
               (b) The Employee is employed by the Company at the time a Change
of Control occurs; and
               (c) The Employee is terminated from employment within two
(2) years after the Change of Control described in Section 3.1(b) occurs, unless
such termination is: (i) as a result of such Employee’s death, or such
Employee’s Disability or Extended Leave of Absence in accordance with
Section 3.2, (ii) as a result of such Employee’s Willful Misconduct or (iii) by
the Employee other than for Good Reason. In the event an individual’s employment
is terminated for any reason prior to the occurrence of a Change of Control,
such individual shall not be entitled to any benefits under the Plan by virtue
of such Change of Control.
     3.2 Disability or Extended Leave of Absence. If, as a result of an
Employee’s incapacity due to physical or mental illness (a “Disability”), or as
a result of any other leave of absence (an “Extended Leave of Absence”), the
Employee shall have been

4



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
absent from the full-time performance of his or her duties for twelve
(12) consecutive months, the Employee shall not be entitled to any benefits
under the Plan.
     3.3 Willful Misconduct. Termination of the Employee’s employment for
“Willful Misconduct” shall mean termination:
               (a) Upon the continued failure by the Employee to substantially
perform his or her duties, which failure the Employee fails to cure (other than
any such failure resulting from incapacity due to physical or mental illness,
Disability or an Extended Leave of Absence or the Employee’s termination of his
or her employment for Good Reason) within ten (10) days after a written demand
for substantial performance is delivered to the Employee by the Company or the
Subsidiary by which he or she is employed, which demand describes in reasonable
detail the manner in which the Company or such Subsidiary believes that the
Employee has not substantially performed his or her duties; or
               (b) The willful engaging by the Employee in conduct which is
materially injurious to the Company and/or any Subsidiary, monetarily or
otherwise. For purposes of this Section 3.3, no act, or failure to act, on the
Employee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Employee in bad faith and without reasonable belief that his or her action
or omission was in, or not opposed to, the best interests of the Company and/or
any Subsidiary.
               (c) Notwithstanding the foregoing, the Employee shall not be
deemed to have been terminated for Willful Misconduct unless and until there
shall have been delivered to the Employee a copy of a written determination of
the Compensation Committee issued pursuant to a meeting of the Compensation
Committee (after reasonable notice to the Employee and an opportunity for the
Employee, together with his or her counsel, to be heard before the Compensation
Committee) finding that in the good faith opinion of the Compensation Committee
the Employee was guilty of conduct constituting Willful Misconduct, as set forth
in this Section 3.3, and describing such conduct in reasonable detail.
     3.4 Good Reason. The Employee shall be entitled to terminate his or her
employment for Good Reason. For purposes of this Section 3.4 “Good Reason” shall
mean, without the Employee’s express written consent, the occurrence after a
Change in Control of any of the following circumstances:
               (a) a material diminution in the Employee’s base salary;
               (b) a material diminution in the authority, duties or
responsibilities held by the Employee;

5



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
               (c) a material diminution in the authority, duties, or
responsibilities of the person or body to whom the Employee is required to
report;
               (d) a material change in the geographic location at which the
Employee must perform services, which for purposes of this Agreement means the
requirement that Employee must perform services at a location that is 50 miles
from the current executive offices of the Company, other than on travel
reasonably required to carry out Employee’s obligations under this Agreement; or
               (e) any material breach of this Agreement by the Company.
Provided, however, that a termination by Employee for Good Reason shall be
effective only if (i) the Employee has provided a notice of termination to the
Company within 90 days after the initial existence of the event constituting
Good Reason that an event constituting Good Reason has occurred, (ii) within
30 days following the delivery of such notice of termination by Employee to the
Company, the Company has failed to cure the circumstances giving rise to Good
Reason, and (iii) Employee’s termination of employment is effective within
30 days following the end of the 30-day cure period set forth above.
     3.5 Termination of Employment. After the occurrence of a Change of Control,
any purported termination of the Employee’s employment by the Company or by the
Employee shall be communicated by written Notice of Termination to the other
party. “Notice of Termination” shall mean a notice that shall indicate the
specific termination provision in the Plan relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated. Any
Notice of Termination to the Company shall be directed to the Compensation
Committee. All Notices of Termination shall be sent (i) by certified or
registered mail and shall be deemed received three (3) business days after the
date of mailing; (ii) by Federal Express or similar overnight courier and shall
be deemed received one (1) business day after delivery to Federal Express or
similar overnight courier; or (iii) by personal service and shall be deemed
received on the same day as service.
     3.6 Disqualification. An Employee may not receive Severance Pay if any of
the following disqualifying events occur:
               (a) The Employee is receiving severance pay at the time the
Change of Control occurs;
               (b) The Employee has signed an agreement pursuant to which his or
her employment will terminate in the future on a date certain;

6



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
               (c) The Company does not undergo a Change of Control prior to
termination of his or her employment; or
               (d) Except in the case of a Change of Control, the Employee
voluntarily terminates his or her employment with the Company.
SECTION 4
SEVERANCE BENEFIT AMOUNT
     4.1 Severance Pay. Except as otherwise provided in this Section 4, the
Severance Pay to be paid to an eligible Employee shall be an amount equal to the
sum of (A) the product of the Applicable Multiplier for such Employee multiplied
by the sum of one (1) Year of Pay for such Employee plus such Employee’s
Eligible Bonus, plus (B) the pro rata portion, through the Termination Date, of
any unpaid performance bonus earned by such Employee for the year in which the
Change of Control occurs. In addition, except as otherwise provided in this
Section 4:
               (a) all of such Employee’s options or other rights to acquire
Common Shares or partnership interests in Liberty Property Limited Partnership,
all unvested amounts contributed by the Company to the Company-sponsored
tax-qualified defined contribution plan with a cash or deferred arrangement,
commonly known as a “401(k) plan,” for the benefit of such Employee, and all
restricted stock granted to such Employee, shall vest immediately upon the
Termination Date,
               (b) the Company shall make a lump sum payment to Employee within
60 days following Employee’s Termination Date in an amount equal to three years
of maximum contributions allowed under applicable laws to the Company-sponsored
tax-qualified defined contribution plan with a cash or deferred arrangement,
commonly known as a “401(k) plan.”
               (c) the Company shall make a lump sum payment to Employee within
60 days following the Employee’s Termination Date in an amount equal to the cost
to Employee for three (3) years of substantially similar benefits enjoyed by
such Employee under the Company’s life insurance, accident or disability plans
in which the Employee was participating at the time of the Change of Control.
               (d) For a period of thirty-six (36) months following the
Termination Date, the Employee shall continue to receive the medical and dental
coverage in effect on his Termination Date (or generally comparable coverage)
for himself and, where applicable, his spouse and dependents, at the same
premium rates as may be charged from time to time for employees generally, as if
the Employee had continued in employment during such period; provided that in
order to receive such continued coverage, the Employee shall be required to pay
to the Company at the same

7



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
time that premium payments are due for the month an amount equal to the full
monthly premium payments required for such coverage. The Company shall reimburse
to Employee monthly the premium amount paid by the Employee, less the premium
rate charged to active employees for such coverage (the “Health Payment”), no
later than the next payroll date of the Company that occurs after the date the
premium for the month is paid by the Employee. In addition, on each date on
which the monthly Health Payments are made, the Company shall pay to the
Employee an additional amount equal to the federal, state and local income and
payroll taxes that the Employee incurs on each monthly Health Payment (the
“Health Gross-up Payment”). The Health Payment paid to the Employee during the
period of time during which the Employee would be entitled to continuation
coverage under the Company’s group health plan under COBRA is intended to
qualify for the exception from deferred compensation as a medical benefit
provided in accordance with the requirements of Treas. Reg.
§1.409A-1(b)(9)(v)(B). The Health Payment and the Health Gross-up Payment shall
be reimbursed to the Employee in a manner that complies with the requirements of
Treas. Reg. §1.409A-3(i)(1)(iv). The COBRA health continuation coverage period
under Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”) shall begin to run at the end of the thirty-six (36) month period during
which Employee is entitled to medical coverage under this Agreement.
     4.2 Increases to Severance Pay. The Company, in its sole discretion, may
increase the Severance Pay to an amount in excess of that specified in
Section 4.1, subject to the limitations of Section 4.6. Any increase in
severance pay must be expressly authorized in writing by the Compensation
Committee.
     4.3 Unemployment Compensation. If an Employee applies for and receives
unemployment compensation payments for any period of time during or for which
Severance Pay is being paid, any Severance Pay remaining to be paid shall not be
reduced by the amount of any such unemployment compensation payments.
     4.4 Sickness; Disability. If an Employee due to sickness or injury receives
short-term disability payments, worker’s compensation or long-term disability
payments after the Employee’s Termination Date, the Employee shall not receive
any Severance Pay until the cessation of said payments. Once such payments
cease, the amount of Severance Pay to which the Employee is entitled shall be
reduced by the amount of any such short-term disability, worker’s compensation
or long-term disability payments.
     4.5 Reduction of Severance Pay. The severance benefit provided for in the
Plan is the maximum benefit that the Company will pay for severance. To the
extent that a federal, state or local law might require the Company to make a
payment to an Employee because of that Employee’s involuntary termination (other
than with respect to unemployment compensation), the benefit payable under the
Plan shall be correspondingly reduced. To the extent that an Employee receives
severance pay in connection with the cessation of his or her employment other
than pursuant to the Plan

8



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
(whether pursuant to a contract or other severance plan or policy), the benefit
payable under the Plan shall be correspondingly reduced. Any overpayments made
under the Plan shall be promptly repaid after written request. Severance Pay
that will be offset does not include payments received by an Employee due to his
or her participation in any other benefit plan which is not a severance plan, or
payments made to an Employee for his or her accrued, but unused vacation or Paid
Time Off days.
     4.6 Section 280G(b) of Code.
     (a) If, at the time the Change of Control occurs, section 280G(b) of the
Code is applicable to the Employee and to the Company with respect to the events
associated with the Change of Control, then notwithstanding any other provision
of the Plan, in the event that it shall be determined that any payment or
distribution by the Company to or for the benefit of an Employee, whether paid
or payable or distributed or distributable pursuant to the terms of this Plan or
otherwise (the “Payment”), would constitute an “excess parachute payment” within
the meaning of section 280G of the Code, the Employee shall be paid an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
the Employee after deduction of any excise tax imposed under section 4999 of the
Code, and any federal, state and local income, employment tax and excise tax
imposed upon the Gross-Up Payment, shall be an amount such that the Employee
will be in the same after-tax position as if no excise tax under the Code had
been imposed; provided, however, that the Gross-Up Payment shall be payable only
if it results in an after-tax payment amount to the Employee at least $25,000
greater than the Employee’s after-tax position without the Gross-Up Payment. In
the event that the after-tax benefit would not meet this threshold, the Payment
will be reduced in such amount as is reasonably deemed necessary by the Company
so that no excise tax is imposed. Any Gross-Up Payment shall be paid by Company
to Employee within five (5) days of receipt of the Company’s independent public
accountant’s determination (as described below), but in any event not later than
the end of the Employee’s taxable year next following the Employee’s taxable
year in which the related taxes are remitted to the taxing authority.
     (b) For purposes of determining the amount of the Gross-Up Payment, the
Employee shall be deemed to pay federal income tax and employment taxes at the
highest marginal rate of federal income and employment taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Employee’s residence (or, if greater, the state and locality in which the
Employee is required to file a nonresident income tax return with respect to the
Payment) on the date of termination, net of the maximum reduction in federal
income taxes that may be obtained from the deduction of such state and local
taxes (calculated by assuming that any reduction in itemized deductions
allowable to him applies first to reduce the amount of such state and local
taxes which would otherwise be deductible by him). All determinations to be made
under this Section 4.6 shall be made by the tax counsel and Company’s
independent

9



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
public accountant immediately prior to the Change in Control (which may be the
Company’s auditors (the “Referee”), which firm(s) shall provide its
determinations and any supporting calculations both to the Company and the
Employee within ten days of the Employee’s termination date. Any such
determination by the Referee shall be binding upon the Company and the Employee.
All fees and expenses of the Referee in performing the determinations referred
to above shall be borne solely by the Company.
     (c) As a result of uncertainty in the application of section 4999 of the
Code at the time of the initial determination by the Referee, it is possible
that the Gross-Up Payment made will have been an amount less than the Company
should have paid pursuant to this Section 4.6 (the “Underpayment”) or an amount
greater than the Company should have paid pursuant to this Section 4.6 (the
“Overpayment”). In the event that it is finally determined that an Underpayment
exists and the Employee is required to make a payment of any excise tax or
related tax, the Gross-Up Payment shall be adjusted accordingly and the
shortfall shall be promptly paid by the Company to the Employee. In the event
that it is finally determined that an Overpayment exists and the Company paid a
Gross-Up Payment to the Employee in excess of the amount of the Gross-Up Payment
to which he is actually entitled hereunder, such excess shall be promptly
reimbursed by the Employee to the Company. The Company agrees to indemnify and
hold harmless the Referee of and from any and all claims, damages and expenses
resulting from or relating to its determinations pursuant to this Section 4.6,
except for claims, damages or expenses resulting from the gross negligence or
willful misconduct of the Referee.
     4.7 Further Actions. The Company shall have the right to take such action
as it deems necessary or appropriate to satisfy any requirements under federal,
state or other laws to withhold or to make deductions from any benefits payable
under the Plan.
SECTION 5
DISTRIBUTION OF BENEFITS
     5.1 Payment. Except as otherwise specifically provided in this Plan,
payments will be made in a single lump sum payment within 60 days following the
Employee’s Termination Date.
     5.2 Deceased Employees. Severance Pay shall be paid to the estate of any
eligible Employee who dies before the entire amount due hereunder is paid.
SECTION 6
PLAN ADMINISTRATION

10



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
     6.1 Compensation Committee. The Plan shall be administered by the
Compensation Committee, which shall have complete authority to prescribe, amend
and rescind rules and regulations relating to the Plan, and to make
modifications and amendments to the Plan in accordance with Section 7.2 hereof.
     6.2 Determinations Conclusive. The determinations by the Compensation
Committee prior to a Change of Control on the matters referred to such Committee
shall be conclusive. Prior to a Change of Control, the Compensation Committee
shall have full discretionary authority, the maximum discretion allowed by law,
to administer, interpret and apply the terms of the Plan, and to determine any
and all questions or disputes hereunder, including but not limited to
eligibility for benefits and the amount of benefits due. Subsequent to a Change
of Control the Compensation Committee shall not have full discretionary
authority; rather, its determinations shall be made strictly in accordance with
the terms of the Plan and shall be subject to de novo review by a court of
competent jurisdiction.
     6.3 Disputes. In the event of a claim by any person, including but not
limited to any Employee (the “Claimant”), as to whether such person is entitled
to any benefit under the Plan, the amount of any distribution or its method of
payment, such Claimant shall present the reason for his or her claim in writing
to the Compensation Committee. Such claim must be filed within forty-five
(45) days following the date upon which the Claimant first learns of his or her
claim. All claims shall be in writing, signed and dated and shall briefly
explain the basis for the claim. The claim shall be mailed to the Compensation
Committee by certified mail at the following address:
Liberty Property Trust
65 Valley Stream Parkway
Malvern, PA 19355
Attention: General Counsel’s Office
Compensation Committee for the
Liberty Property Trust Management Severance Plan
Telephone:(610) 648-1700
Telecopy:(610) 644-2175 (fax)
     The Compensation Committee shall, within ninety (90) days after receipt of
such written claim, decide the claim and send written notification to the
Claimant as to its disposition; provided that the Compensation Committee may
elect to extend such period for an additional ninety (90) days if special
circumstances so warrant and the Claimant is so notified in writing prior to the
expiration of the original ninety (90)-day period. In the event the claim is
wholly or partially denied, such written notification shall (a) state the
specific reason or reasons for the denial; (b) make specific reference to
pertinent Plan provisions on which the denial is based; (c) provide a
description of any additional material or information necessary for the Claimant
to perfect the claim and an

11



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
explanation of why such material or information is necessary; and (d) set forth
the procedure by which the Claimant may appeal the denial of his or her claim.
The Claimant may request a review of such denial by making application in
writing to the Compensation Committee within sixty (60) days after receipt of
such denial. Such application must be via certified mail. The named appeals
fiduciary is the Compensation Committee or the person(s) named by the
Compensation Committee to review the Claimant’s appeal. Such Claimant (or his or
her duly authorized representative) may, upon written request to the
Compensation Committee, review any documents pertinent to his or her claim, and
submit in writing issues and comments in support of his or her claim or
position. Within sixty (60) days after receipt of a written appeal, the named
appeals fiduciary shall decide the appeal and notify the Claimant of the final
decision; provided that the named appeals fiduciary may elect to extend such
sixty (60)-day period to up to one hundred twenty (120) days after receipt of
the written appeal. The final decision shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the Claimant, and specific references to the pertinent Plan
provisions on which the decision is based.
     6.4 Payment of Fees. All reasonable legal fees and expenses of the Claimant
incurred in pursuing a claim in accordance with Section 6.3 shall be reimbursed
to such Claimant by the Company, but only if the Claimant substantially prevails
with respect to such claim.
SECTION 7
PLAN MODIFICATION OR TERMINATION
     7.1 Automatic Termination. The Plan shall terminate automatically on the
day following the annual meeting of the Company’s shareholders to be held in
2004. Unless the Company’s Board of Trustees determines, prior to such
termination, that the duration of the Plan shall not be extended, then, on the
date of each annual meeting of the Company’s shareholders (beginning with the
meeting to be held in 2004), the Plan shall be extended automatically until the
day following the next annual meeting of the Company’s shareholders.
     7.2 Modifications and Amendments. Prior to a Change of Control, the
Compensation Committee may, in its sole discretion, make any modifications or
amendments to the Plan that it deems desirable. If a Change of Control occurs,
the Plan may not be modified, amended or terminated until two (2) years after
the Change of Control occurs, except for such modifications or amendments which
do not adversely affect the rights or reduce the amount of severance benefits
payable to of any eligible Employee under the Plan.
     7.3 Determination of Claims. All claims for benefits hereunder, even if
raised after termination of the Plan, shall be determined pursuant to
Section 6.3, and when

12



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
acting pursuant thereto, the Compensation Committee shall retain the authority
provided in Section 6. Notwithstanding any termination of the Plan, if a Change
of Control has occurred, all Employees who are eligible before the date of
termination to receive Severance Pay pursuant to the Plan shall remain entitled
to receive said benefit under the terms and conditions of the Plan.
SECTION 8
GENERAL PROVISIONS
     8.1 No Right to Employment. Nothing herein contained shall be deemed to
give any Employee the right to be retained in the employ of the Company or to
interfere with the right of the Company to discharge him or her at any time,
with or without cause.
     8.2 Vacancies on Compensation Committee. If any of the positions on the
Compensation Committee becomes vacant, either the Chairman of the Board or
President of the Company may appoint such person or persons as he or she
determines, to carry out the responsibilities assigned to such position under
the Plan, so long as, if a Change of Control has occurred within two (2) years
prior to such appointment, such person was employed by the Company or was a
member of the Board of Trustees prior to any such Change of Control.
     8.3 Assignments. Except as otherwise provided by law, no right or interest
of any Employee under the Plan shall be assignable or transferable, in whole or
in part, either directly or by operation of law or otherwise, including without
limitation by execution, levy, garnishment, attachment, pledge or in any other
manner, but excluding adjudication of incompetency; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Employee
under the Plan shall be liable for, or subject to, any obligation or liability
of such Employee, except to the extent specifically provided for herein.
     8.4 Plan Unfunded. The Plan is unfunded.
     8.5 No Set Off; No Mitigation. Except as provided herein, the Company’s
obligation to make the payments provided for in the Plan and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including without limitation any set-off, counterclaim, recoupment, defense or
other right which the Company may have against Employee or others. In no event
shall Employee be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to Employee under any of the provisions
of the Plan, and such amounts shall not be reduced whether or not Employee
obtains other employment.

13



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
     8.6 Governing Law. The Plan shall be governed by and construed in
accordance with the Employee Retirement Income Security Act of 1974, as amended,
and to the extent not preempted, the laws of the Commonwealth of Pennsylvania.
     8.7 Welfare Plan. The Plan is intended to constitute a “welfare plan” under
the Employee Retirement Income Security Act of 1974, as amended, and any
ambiguities in the Plan shall be construed to effect that intent.
     8.8 Section 409A of the Code.
          (a) Interpretation. Notwithstanding the other provisions hereof, this
Agreement is intended to comply with the requirements of Section 409A of the
Code, to the extent applicable, and this Agreement shall be interpreted to avoid
any penalty sanctions under Section 409A of the Code. Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with Section 409A of the Code and, if necessary, any such
provision shall be deemed amended to comply with Section 409A of the Code. If
any payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under Section 409A of the Code, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions will not be imposed. For purposes of Section 409A of the Code, all
payments to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” within the meaning of such term
under Section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement is to be treated as a right to a series of separate
payments. In no event shall Employee, directly or indirectly, designate the
calendar year of payment.
          (b) Payment Delay. To the maximum extent permitted under Section 409A
of the Code, the severance benefits payable under this Agreement are intended to
comply with the “short-term deferral exception” under Treas. Reg.
§1.409A-1(b)(4), and any remaining amount is intended to comply with the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii); provided,
however, if on the date of Employee’s termination of employment Company’s stock
(or stock of any other company required to be aggregated with Company for
purposes of Section 409A of the Code) is publicly-traded on an established
securities market or otherwise and Employee is a “specified employee” (as such
term is defined in Section 409A(a)(2)(B)(i) of the Code and its corresponding
regulations) as determined by the Company’s Board of Directors (or its delegate)
in its sole discretion in accordance with its “specified employee” determination
policy, then all cash severance payments payable to Employee under this
Agreement that are deemed as deferred compensation subject to the requirements
of Section 409A of the Code and payable within six (6) months following
Employee’s “separation from service” shall be postponed for a period of six (6)
months following Employee’s “separation from service” with Company. The
postponed amounts shall be paid to Employee in a lump sum within 30 days after
the date that is six (6) months following Employee’s “separation

14



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page
from service” with Company. If Employee dies during such six (6) month period
and prior to payment of the postponed cash amounts hereunder, the amounts
delayed on account of Section 409A of the Code shall be paid to the personal
representative of Employee’s estate within 60 days after Employee’s death.
          (c) Reimbursements. All reimbursements and provision of in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during
Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or the
amount of in-kind benefits provided, during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense or provision of in-kind benefits will be
made on or before the last day of the taxable year following the year in which
the expense is incurred or payment becomes due, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit. Any tax gross up payments to be made hereunder shall be made
not later than the end of Employee’s taxable year next following Employee’s
taxable year in which the related taxes are remitted to the taxing authority.

15